Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: 20123401F
Release Date: 8/24/2012
CC:LB&I:NR:HOU2:JSLuff
POSTF-126770-10
UILC:

453.00-00, 453A.04-00

date:

July 18, 2012

to:

from:

subject:

Michael FitzGerald
Revenue Agent
(Large Business & International)
Associate Area Counsel (Houston, Group 2)
(Large Business & International)

Application of Judicial Doctrines to Monetization Transaction

This memorandum responds to your request for assistance. This advice may not be
used or cited as precedent. This writing may contain privileged information. Any
unauthorized disclosure of this writing may undermine our ability to protect the
privileged information. If disclosure is determined to be necessary, please contact this
office for our views.
LEGEND
Taxpayer
Transaction
Asset
Purpose
Plan
Group
Advisors
Buyer
Buyer Parent
Lender
Hedge Bank
Paying Agent Bank
Year 1
Year 2

=
=
=
=
=
=
=
=
=
=
=
=
=
=

-------------------------.
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

2

POSTF-126770-10
Year 3
$A
$B
$C
$D
$E
$F
$G
$H
I Rate
J Amount
K Amount
L Amount
M Date
N Date
O Date
P Date
Q Date
R
S
Entity T
U%
V%
W%
X%
Y%
Z
AA Bank
BB Bank
CC Bank
DD Bank
EE Bank
FF Bank
Event GG
Event HH

=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=
=

----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

ISSUES
I.

Whether the Service should assert the substance over form doctrine to
disregard the form of Taxpayer’s Transaction and disallow the taxpayer’s
deferral of gain recognition on its sale of Asset.

POSTF-126770-10
II.

3

Whether, in the alternative, the Service should assert the step transaction
doctrine to disregard certain steps of Taxpayer’s Transaction and disallow the
taxpayer’s deferral of gain recognition on its sale of Asset.1

CONCLUSIONS
I.

The Service should not assert the substance over form doctrine. The
substance of Taxpayer’s Transaction does not vary from its form.

II.

The Service should not assert the step transaction doctrine. Each step of the
Transaction has independent economic significance.

FACTS
A “Transaction” is an orchestrated series of transactions between several parties
pursuant to a promoted transaction. Taken as a whole, the Transaction enables the
seller to (1) defer reporting sale proceeds and recognizing gain from the sale of Asset
under the installment sales method of I.R.C. § 453, but (2) obtain cash roughly equal to
the sales proceeds from a loan secured by the installment sale notes.
In Year 1, Taxpayer held approximately J Amount of Asset in various locations around
the United States. That year, Taxpayer was put in a position that required the
generation of a large amount of cash. In an effort to accomplish Purpose, Taxpayer’s
Board of Directors approved a plan (the Plan) that required Event GG, the retirement of
corporate debt, and Event HH. In order to fund the Plan, Taxpayer needed to sell
approximately K Amount of its Asset. The remaining L Amount of Asset would be
retained by Entity T.
Taxpayer retained the Advisors as advisors in selling its Asset. The sale was
accomplished through a four stage bid selection process through which interested
parties were invited to bid on the Asset. The preferred structure of the sale was through
the use of installment notes and standby letters of credit, and such preferred structure
was outlined as part of the bid package provided by the Advisors.
Taxpayer signed a sales contract with the winning bidder, Buyer, a subsidiary of Buyer
Parent, on M Date of Year 1. The sales price was approximately $A. Buyer paid U% of
this amount in cash and the remaining W% as installment notes (the “Purchase Notes”).
The Purchase Notes are R-year, interest-only notes, are in registered form, and are
supported by irrevocable standby letters of credit (the “Letters of Credit”) issued by four
separate banks (the “LOC Banks”), which at the time were all Z banks: AA Bank, BB
Bank, CC Bank, and DD Bank. The Letters of Credit are non-negotiable, nontransferable, and can be drawn upon only in the event of default. Interest on the
1

This advice does not implicate the Service’s recently issued guidance (see e.g., LB&I Directive dated
July 15, 2011 and Chief Counsel Notice CC-2012-08), regarding assertion of the “Economic Substance
Doctrine.” Exam is considering assertion of substance over form and step transaction judicial doctrines
and not the economic substance doctrine.

POSTF-126770-10

4

Purchase Notes is paid quarterly and is tied to I Rate.
The Letters of Credit are backed by cash time deposits (the “Deposits”) made by Buyer
in an amount equal to the Purchase Notes. The Deposits serve as collateral for the
LOC Banks in the event that Buyer defaults on the Purchase Notes. If any of the LOC
Banks do not maintain a required credit rating of at least “A+” by Standard & Poor’s and
at least “A1” by Moody’s, the LOC Bank in question must be replaced (via “substitution”)
with another bank within 30 days of the reduced credit rating.2 The Deposits provide for
variable interest payments to Buyer in nearly identical terms to those of the Purchase
Notes. Buyer also entered into an interest rate protection agreement (“Swap
Agreement”) with Hedge Bank to hedge against any difference in interest paid on the
Deposits and due under the Purchase Notes.
Payments from the Deposits and the Swap Agreement are assigned to fund the interest
due on the Purchase Notes each quarter. Paying Agent Bank acts as paying agent on
these amounts and allocates funds received and payable under the various
agreements. In addition to the Deposits, Buyer paid an additional U% for fees to the
LOC Banks and an additional W% for fees paid to the Paying Agent.
After signing the Asset sales contract, Taxpayer created two wholly-owned, bankruptcyremote limited liability companies (LLCs) (the “Special Purpose Entities,” or “SPEs”),
which are disregarded entities for tax purposes. Taxpayer then conveyed the Purchase
Notes to the SPEs. Taxpayer treated X% of the conveyance as a sale of the Purchase
Notes to the SPEs in exchange for intercompany notes totaling an amount equal to X%
of the face value of the Purchase Notes. Taxpayer treated the remaining Y% of the
Purchase Notes as a contribution of capital.
The SPEs took out loans (“Monetization Loans”) from Lender, for $B, approximately X%
of the face value of the Purchase Notes. The SPEs pledged the Purchase Notes and
Letters of Credit as security for the Monetization Loans. The loan agreements were
signed and the proceeds from the Monetization Loans were distributed to the SPEs on
Q Date of Year 1, S days after the Asset sale. The SPEs then distributed the entire
amount of the loan proceeds to Taxpayer to repay the intercompany loans.
To fund the loans to the SPEs, Lender initially used its own conduit lenders to issue
participations in the Monetization Loans to various investors. The interest rates on the
Monetization Loans are variable and are tied to the funding costs incurred by Lender or
its conduit lenders, plus additional basis points for fees, commissions, and profit
2

On P Date of Year 2, Standard & Poor’s lowered its credit rating of CC Bank, one of the LOC Banks,
which constituted a substitution event. At Buyer’s request, EE Bank issued substitute letters of credit and
replaced CC Bank. Taxpayer paid approximately $H in fees associated with this substitution. On N Date,
Year 3, the credit rating of the replacement bank, EE Bank, was lowered and another substitution event
occurred. FF Bank replaced EE Bank, and Taxpayer paid approximately $E in fees associated with this
substitution and an additional $F in fees associated with terminating the EE Bank letter of credit.
Currently, the four LOC Banks are AA Bank, BB Bank, FF Bank, and DD Bank.

POSTF-126770-10

5

margins.3
The $A sale of the Asset provided the funds necessary to complete Event GG, reduce
existing debt of Taxpayer, and complete Event HH in order to accomplish Purpose.
While Taxpayer recognized a substantial gain on the Asset sale for financial reporting
purposes, it used the installment sale method under I.R.C. §§ 453 and 453A to defer the
$C tax gain for R years.
LAW
Section 453
Section 453(a) 4 provides, in general, that income from an installment sale is accounted
for, for tax purposes, under the installment method. Section 453(b) defines an
“installment sale” as a disposition of property if at least one payment is received after
the close of the taxable year of the sale. Section 453(c) defines the term “installment
method” as a method under which the income recognized for any taxable year is the
proportion of the payments received in that year which the gross profit (realized or to be
realized when payment is completed) bears to the total contract price.
Section 453(b)(2)(A) excludes dealer dispositions from the installment method of
reporting income for tax years beginning after December 31, 1987. Section 453(l)(1)(B)
defines a dealer disposition of real property as any disposition of real property which is
held by the taxpayer for sale to customers in the ordinary course of the taxpayer’s
business. Section 453(l)(2)(A) specifically excludes farm property dispositions from the
definition of dealer property. Farm property is defined as any property used in the trade
or business of farming within the meaning of I.R.C. §§ 2032A(e)(4) or (5).
Section 2032A(e)(4) states the term “farm” includes stock, dairy, poultry, fruit, furbearing
animals, and truck farms, plantations, ranches, nurseries, ranges, greenhouses,
orchards, and woodlands. Section 2032A(e)(5) states that the term “farming purposes”
means – cultivating the soil or raising or harvesting any agricultural or horticultural
commodity on a farm; handling, drying, packing, grading, or storing on a farm any
agricultural or horticultural commodity in its un-manufactured state; and the planting,
cultivating, caring for, or cutting of trees, or the preparation (other than milling) of trees
for market.

3

In a memorandum dated O Date of Year 1 addressed to Taxpayer’s board of directors, Taxpayer’s
Group (group responsible for implementing Taxpayer’s Plan) predicted $G in tax savings by structuring
the Asset sale as Transaction. The Group also states that such a prediction ignored the spread (if any)
between the interest rate on the Purchase Notes and the interest rate on the Monetization Loans. The
exam team has interpreted this to mean that Taxpayer did not expect to see much of a difference in
interest received on the Purchase Notes and paid on the Monetization Loans. However, during the initial
loan period Taxpayer’s SPEs actually made a profit on the interest rate spread between the Purchase
Notes and the Monetization Loans.
4
Unless otherwise indicated, section references are to sections of the Internal Revenue Code effective
for the taxable years at issue.

POSTF-126770-10

6

Section 453A(d) provides that if an installment obligation is pledged to secure a loan or
other indebtedness, the receipt of the proceeds from the indebtedness is treated as a
payment on the installment obligation. Section 453A(b)(3)(B) provides an exception to
the pledge prohibition for farm property, within the meaning of I.R.C. § 2032A(e)(4) or
(5).
Section 453(f)(3) provides that an evidence of indebtedness of the person acquiring the
property will not be considered a payment “whether or not payment of such
indebtedness is guaranteed by another person.” The legislative history indicates that
Congress enacted I.R.C. § 453(f)(3) in 1980 in response to the conflicting court opinions
as to whether a standby letter of credit securing an installment note should be treated
as a payment for purposes of the installment sale provisions. In Griffith v.
Commissioner, 73 T.C. 933 (1980), the Tax Court held that the taxpayer received full
payment in the year of sale because a standby letter of credit secured future payment
for the sale of a cotton crop. In Griffith, the taxpayer used certificates of deposit as
collateral for the letter of credit. In contrast, Sprague v. United States, 627 F.2d 1044
(10th Cir. 1980), held that a letter of credit used to secure payment for the sale of stock
did not constitute payment for purposes of the installment sale provisions. In explaining
I.R.C. § 453(f)(3), the Senate Finance Committee clearly expressed that a third party
guarantee (including a standby letter of credit) used as security for a deferred payment
sale should not be treated as a payment received on an installment obligation. S. Rep.
No. 1000, 96th Cong., 2nd Sess. 18 (1980).
Consistent with the Code and the legislative history, Temp. Treas. Reg. § 15a.4531(b)(3)(i) provides that the term “payment” does not include the receipt of evidences of
indebtedness of the person acquiring the property (“installment obligation”), whether or
not payment of such indebtedness is guaranteed by a third party. The regulations
provide that payments include amounts actually or constructively received in the taxable
year under an installment obligation. An evidence of indebtedness which is secured
directly or indirectly by cash or a cash equivalent, such as a bank certificate of deposit
or Treasury note, will be treated as the receipt of payment.
Section 15a.453-1(b)(3) provides that a standby letter of credit is treated as a third party
guarantee. Section 15a.453-1(b)(3)(iii) defines the term “standby letter of credit” as a
non-negotiable, non-transferable (except together with the evidence of indebtedness
which it secures) letter of credit, issued by a bank or other financial institution, which
serves to guarantee payment of the installment indebtedness. A letter of credit is not a
standby letter of credit if it may be drawn upon in the absence of default in payment of
the underlying indebtedness. The crucial distinction between an ordinary letter of credit
and a standby letter of credit is that a seller may draw upon (or access funds pursuant
to) an ordinary letter of credit in the absence of a default on the installment note(s).
That access constitutes constructive receipt to the seller, and the seller must recognize
gain on all the sales proceeds despite the existence of the installment sale contract.
Because a seller may not draw upon a standby letter of credit in the absence of a
default, the seller is not deemed to have constructively received the sales proceeds.

POSTF-126770-10

7

Examples (7) and (8) of Temp. Treas. Reg. § 15a.453-1(b)(5) illustrate the effect of a
standby letter of credit that secures an installment obligation. In Example (7), A sells
the stock of X corporation to B for a $1 million installment obligation payable in equal
annual installments over 10 years with adequate stated interest. The installment
obligation is secured by a standby letter of credit issued by M bank. Under the
agreement between B and M bank, B is required (1) to maintain a compensating
balance in an account B maintains with M bank and (2) to post additional collateral,
which may include cash or a cash equivalent, with M bank. Under neither the standby
letter of credit nor any other agreement or arrangement is A granted a direct lien upon
or other security interest in the cash or cash equivalent collateral. The example
concludes that receipt of B’s installment obligation secured by the standby letter of
credit will not be treated as receipt of payment by A.
In Example (8), the facts are the same as in Example (7), except that the standby letter
of credit is in the drawable sum of $600,000. To secure fully its $1 million note issued to
A, B deposits in escrow $400,000 in cash and Treasury bills. Under the escrow
agreement, upon default in payment of the note, A may look directly to the escrowed
collateral. The example concludes that receipt of B’s installment obligation will be
treated as the receipt of payment by A in the sum of $400,000.
Substance Over Form Doctrine
In Gregory v. Helvering, 293 U.S. 465 (1935), the court held that where a transaction
has no substantial business purpose other than the avoidance or reduction of Federal
tax, the tax law will not respect the transaction. The doctrine of substance over form is
essentially that, for Federal tax purposes, a taxpayer is bound by the economic
substance of a transaction where the economic substance varies from its legal form.
The concept of the substance over form doctrine is that the tax results of an
arrangement are better determined based on the underlying substance rather than an
evaluation of the mere formal steps by which the arrangement was undertaken. Joint
Committee on Taxation, Background and Present Law Relating to Tax Shelters (JCX19-02), March 19, 2002. Under this doctrine, two transactions that achieve the same
underlying result should not be taxed differently simply because they are achieved
through different legal steps. As stated by the Supreme Court, a “given result at the end
of a straight path is not made a different result because reached by following a devious
path.” Minnesota Tea Co. v. Helvering, 302 U.S. 609, 613 (1938).
The application of the substance over form doctrine is highly factual. In Newman v.
Commissioner, the Second Circuit (citing Frank Lyon v. U.S., 435 U.S. 561 (1978)),
indicated that relevant criteria in applying the substance over form doctrine included: (1)
the existence of a legitimate non-tax business purpose, (2) whether the transaction has
changed the economic interests of the parties, (3) whether the parties dealt with each
other at arm’s length, and (4) whether the parties disregarded their own form. 902 F.2d
159, 163-164 (2d Cir. 1990).

POSTF-126770-10

8

If the doctrine applies, it allows the Service to recast the transaction in question
according to the underlying substance of the transaction rather than being bound by the
taxpayer’s form. However, taxpayers are typically bound by their chosen legal form.
Commissioner v. Danielson, 378 F.2d 771 (3d Cir. 1967), cert. denied, 389 U.S. 858
(1967); In the matter of: Insilco Corporation v. United States, 53 F.3d 95 (5th Cir. 1995).
Step Transaction Doctrine
The step transaction doctrine is considered an extension of the substance over form
doctrine. Under the step transaction doctrine, a particular step in a transaction can be
disregarded for tax purposes if the taxpayer could have achieved its objective more
directly, but instead included the step for no purpose other than to avoid tax. See Del
Commercial Properties, Inc. v. Commissioner, 251 F.3d 210-213, 214 (D.C. Cir. 2001),
cert. denied, 534 U.S. 1104 (2002). The step transaction doctrine applies in cases
where a taxpayer seeks to go from point A to point D and does so by stopping at
intermediary points B and C. The purpose of the unnecessary stops is to achieve tax
consequences differing from those which a direct path from A to D would have
produced. In such a situation, courts may disregard the taxpayer’s path and the
unnecessary steps. See Gregory v. Helvering, 293 U.S. 465 (1935).
The step transaction doctrine “treats a series of formally separate ‘steps’ as a single
transaction if such steps are in substance integrated, interdependent, and focused
toward a particular result.” Penrod v. Commissioner, 88 T.C. 1415, 1428 (1987). The
courts have developed three methods of testing whether to invoke the step transaction
doctrine: (1) the end result test, (2) the interdependence test, and (3) the binding
commitment test.
The end result test is the broadest of the three methods. The end result test evaluates
whether it is evident that each of a series of steps is undertaken for the purpose of
achieving the ultimate result. King Enterprises, Inc. v. United States, 418 F.2d 511, 516
(Ct. Cl. 1969). The interdependence test requires showing that each step was so
interdependent that the completion of an individual step would have been meaningless
without the completion of the remaining steps. Stated differently, under the
interdependence test, the step transaction doctrine applies if “the steps are so
interdependent that the legal relations created by one transaction would have been
fruitless without a completion of the series.” Redding v. Commissioner, 630 F.2d at
1177. The binding commitment test is the narrowest of the three step transaction
methods and looks to whether, at the time the first step is entered into, there is a legally
binding commitment to complete the remaining steps. Commissioner v. Gordon, 391
U.S. 83, 96 (1968).
In determining whether to invoke the step transaction doctrine, the courts have looked
to two factors: (1) the intent of the taxpayer, and (2) the temporal proximity of the
separate steps. Excluding cases involving a legally binding agreement, if each of a
series of steps has independent economic significance, the transactions should not be
stepped together. Reef Corporation v. Commissioner, 368 F.2d 125 (5th Cir. 1966);

POSTF-126770-10

9

Rev. Rul. 79-250,1979-2 C.B. 156, modified by Rev. Rul. 96-29, 1996-1 C.B. 50. In
addition, the courts have refused to apply the step transaction doctrine where its
application would create steps that never actually occurred. Esmark, Inc. v.
Commissioner, 90 T.C. 171 (1988), aff’d without published opinion, 886 F.2d 1318 (7th
Cir. 1989); Walt Disney, Inc. v. Commissioner, 97 T.C. 221 (1991); Grove v.
Commissioner, 490 F.2d 241 (2d Cir. 1973). If the doctrine does apply, then the
unnecessary steps are disregarded and the transaction is recast.
ANALYSIS
The Transaction meets the statutory and regulatory requirements of I.R.C. § 453.
Because Asset meets the definition of farm property under I.R.C. § 2032A(e)(4),
Taxpayer can pledge the Purchase Notes and obtain cash through a separate loan
under I.R.C. § 453A(b)(3)(B) without the proceeds being treated as a payment for
installment sale purposes. The Code and the regulations also specifically allow a
standby letter of credit to secure an installment sale obligation. The Letters of Credit
issued in the Transaction meet the definition of a standby letter of credit under Temp.
Treas. Reg. § 15a.453-1(b)(3)(iii) because they are non-negotiable, non-transferable,
and can be drawn upon only in the event of default. Example (7) of the regulations
clearly provides that a standby letter of credit can be secured by cash collateral. As in
Example (7), the Deposits secure the Letters of Credit, not the Purchase Notes. The
Taxpayer cannot look directly to the Deposits for payment; only the LOC Banks and
Buyer have a direct interest in the Deposits. At the time of the sale, Taxpayer received
the proceeds of the Monetization Loans secured by the Purchase Notes and Letters of
Credit; Taxpayer did not receive funds from the Deposits securing the Purchase Notes.
Application of the Substance Over Form Doctrine
In form, Taxpayer’s Transaction comprised: (1) an installment sale, pursuant to which
Taxpayer received the Purchase Notes backed by the Letters of Credit, and (2) a loan
monetizing the Purchase Notes. The question presented is whether the substance of
the Transaction was essentially a cash sale—shortly after the Asset sale Taxpayer
obtained U% of the sales price in cash and an additional X% of the face value of the
Purchase Notes through loan proceeds, all while deferring most of the gain recognition
and tax on the transaction for R years.
We conclude that the substance over form doctrine does not apply in this case. Using
the Newman v. Commissioner criteria discussed above, the substance of the
Transaction is consistent with its form. First, each step in the transaction had a specific
business purpose. The sale of the Asset was a real transaction carried out to raise
cash for Taxpayer. The Letters of Credit, by definition, provided economic security for
Taxpayer in the event of Buyer’s default. The Deposits served as the collateral.
Taxpayer negotiated the Monetization Loans with a financial institution separate from
the financial institutions that issued the Letters of Credit and held the Deposits.
Second, the economic interests of the parties did in fact change. After the Transaction,

POSTF-126770-10

10

Taxpayer no longer owned the K Amount of Asset, Taxpayer held the Purchase Notes
backed by the Letters of Credit, and Taxpayer’s SPEs were obligors under the
Monetization Loans with Lender in the total amount of $B. The economic interests of
Buyer and Lender changed as well. Buyer deposited $D with the LOC Banks to secure
the standby letters of credit and pay associated fees and became the new owner of the
Asset. Lender parted with $B in exchange for the Monetization Loans, secured by the
Purchase Notes and Letters of Credit.
Third, there is no indication that the terms of the Transaction are not arm’s length. The
terms of the Purchase Notes appear to be regular, commercial terms, with marketbased interest rates. While the interest rate to be paid on the Monetization Loans is
unusual, the loan agreement shows it to be structured as a commercial loan. Fourth, all
parties involved have treated the steps of the Transaction as a separate installment sale
and monetization loan.
The Taxpayer reduced its risk exposure on the Monetization Loans by carrying out the
monetization of the Purchase Notes through its two bankruptcy-remote LLCs and by
making the Monetization Loans nonrecourse. Nevertheless, the taxpayer is still at risk.
The Taxpayer only received X% of the face value of the Purchase Notes in loan
proceeds and is therefore still at risk on the remaining Y% should one or more LOC
banks fail. Taxpayer tried to limit this risk by spreading the LOCs among several banks
and requiring LOC replacement if a bank’s credit rating went below a certain level. This
limited the risk, but did not eliminate it, given the high concentration of Z banks acting as
counterparties. In addition, to recast the transaction as a cash sale would be to assume
Taxpayer had already forfeited that remaining Y%, which it clearly has not done.
Application of the Step Transaction Doctrine
Because the step transaction doctrine is an extension of the substance over form
doctrine, the step transaction doctrine also does not apply to this case. As noted above,
the step transaction doctrine applies in cases where a taxpayer seeks to go from point A
to point D and does so by stopping at intermediary points B and C, steps which give the
taxpayer a tax benefit. The question is whether the interrelated steps between
Taxpayer signing the sales contract and Lender wiring the Monetization Loan proceeds
directly into Taxpayer’s accounts should be collapsed.
“Step A” is the transfer of the Asset to Buyer while “Step D” is the transfer of the
Monetization Loan proceeds from Lender to Taxpayer (through Taxpayer’s SPEs).
Collapsing the Transaction and going straight from Step A to Step D does not make
sense. Taxpayer is selling the Asset to Buyer, while the loan proceeds are coming from
Lender, which is unrelated to both Taxpayer and Buyer. In fact, to go from Step A to
Step D and to treat the Transaction as a cash sale would require additional steps, which
the Internal Revenue Service is prohibited from creating. See Grove v. Commissioner,
490 F.2d at 247.
Furthermore, the steps that did occur between “Step A” and “Step D” were not

POSTF-126770-10

11

unnecessary or meaningless steps. The Deposits made by Buyer were necessary to
back the Letters of Credit. The Letters of Credit were necessary to secure the Purchase
Notes in the event of Buyer’s default. The transfer of the Purchase Notes to the SPEs
was necessary to protect Taxpayer in the event of Buyer’s default. The pledging of the
Purchase Notes and Letters of Credit was necessary in order for Taxpayer to receive
the amount of loan proceeds it needed to carry out its Plan, pay off its existing corporate
debt, and complete Event HH in order to accomplish Purpose.
Each of the steps has independent economic significance; therefore, the step
transaction does not apply under either the end result test or the interdependence test.
The binding commitment test would not be applicable in this case because there is no
contractual obligation to complete all of the Transaction steps.
In summary, the judicial doctrines of substance over form and step transaction do not
apply in this case. The steps in the Transaction accomplished legitimate business
purposes and had independent economic significance. Taxpayer needed to sell its
Asset and structured the sale in a way that minimized its taxes. Taxpayer did not create
transactions with no substance merely to obtain tax benefits. Substantively, the steps of
the Transaction matched their form: an installment sale coupled with a monetization
loan. The Transaction allowed Taxpayer to take advantage of tax deferral on the Asset
sale, which is a permitted result under I.R.C. §§ 453 and 453A.
We have coordinated this advice with the National Office, which agrees with our views.
Please call 281-721-7322 if you have any further questions.

CAROL BINGHAM MCCLURE
Associate Area Counsel
(Large Business & International)

By: _____________________________
Jamie S. Luff
Senior Attorney (Houston)
(Large Business & International)

cc:

